Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on February 18, 2022. 

2. Claims 2-20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “obtaining multiple, parallel data objects; obtaining multiple, parallel data operations for processing the multiple, parallel data objects; generating at least one generalized mapreduce operation that includes multiple, parallel map operations and multiple, parallel reduce operations; translating the at least one generalized mapreduce operation into a single mapreduce operation that includes a single map function to implement the multiple, parallel map operations and a single reduce function to implement the multiple, parallel reduce operations; and executing the single mapreduce operation to produce as output a set of materialized parallel data objects associated with the obtained multiple, parallel data objects,” in independent claims 2, 11, and 20, which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

NPL to Zhang et al. discloses SJMR (Spatial Join with MapReduce) to develop scalable parallel programs to process data-intensive applications on clusters of commodity machines.

US 7,921,416 to Fontoura et al. discloses translating a program into optimized structured calls to an application programming interface, which includes interfaces for MapReduce functionality, for implementations of functionality related to the parallel processing of tasks over a distributed system.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).